[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                        MARCH 2, 2012
                                            No. 11-13167
                                        Non-Argument Calendar             JOHN LEY
                                                                           CLERK
                                      ________________________

                                           Agency No. A095-542-765




MARIA LUZMILA ARANGO-MORENO,

llllllllllllllllllllllllllllllllllllllll                                  Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                  Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                               (March 2, 2012)

Before CARNES, BARKETT and FAY, Circuit Judges.

PER CURIAM:
      Maria Luzmila Arango-Moreno petitions for review of the Board of

Immigration Appeals’ final order denying her requests for asylum, withholding of

removal, and relief under the United Nations Convention Against Torture (CAT).

Arango-Moreno contends that the Immigration Judge’s adverse credibility

determination, which was affirmed by the BIA, is not supported by substantial

evidence.

                                        I.

      Arango-Moreno, a citizen of Colombia, entered the United States without

inspection in June 2001. She filed an application for asylum, withholding of

removal, and CAT relief in April 2002 based on her political opinion. According

to the application, she was an active member of Colombia’s conservative party

before entering the United States. Because of her membership in that party, she

alleged that she was persecuted by the Revolutionary Armed Forces of Colombia

(FARC).

      An asylum officer interviewed Arango-Moreno in early December 2004 and

concluded that she was not a credible witness, and the Department of Homeland

Security then determined that she was not eligible for asylum. DHS instituted

removal proceedings against her. Before the IJ, Arango-Moreno conceded

removability but applied for asylum, withholding of removal, and CAT relief.

                                        2
      The IJ denied her relief, finding that, based on inconsistencies between her

application, her in-court testimony, and the documents she submitted, she was not

credible. She appealed the IJ’s decision to the BIA, which affirmed. Arango-

Moreno then timely filed this petition for review.

                                         II.

      Arango-Moreno contends that the adverse credibility determination is not

supported by substantial evidence. Because the BIA did not expressly adopt the

IJ’s decision, we review only the BIA’s decision. See Ruiz v. Gonzales, 479 F.3d

762, 765 (11th Cir. 2007). We review for substantial evidence the BIA’s

factfindings, including an adverse credibility determination, and review de novo

its legal conclusions. D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817–18 (11th

Cir. 2004).

      To establish a claim for asylum, an applicant must establish “with specific

and credible evidence” that she is a “refugee” under the Immigration and

Nationality Act. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006);

see 8 U.S.C. § 1158(b)(1)(B)(1). A refugee is, among other things:

      any person who is outside any country of such person’s nationality
      . . . and who is unable or unwilling to return to, and is unable or
      unwilling to avail himself or herself of the protection of, that country
      because of persecution or a well-founded fear of persecution on
      account of . . . political opinion.

                                          3
Id. § 1101(a)(42)(A). An adverse credibility determination alone may be

sufficient to support a denial of asylum. D-Muhumed, 388 F.3d at 819.

       Arango-Moreno did not credibly establish her membership in the

Colombian conservative party. She testified before the IJ that she joined the party

in 1985, but she submitted a letter from her father that indicated that she joined it

in 1991. She also submitted a letter from the Colombian conservative party that

said she joined the party in 1994.1

       Nor did she credibly establish that she suffered past persecution at the hands

of FARC or that she has a well-founded fear of persecution if she returns to

Colombia. She testified that, on April 15, 2001, she was kidnaped by FARC, the

getaway car crashed, and she woke up in the hospital with an injured leg.

According to her testimony, she checked out of the hospital one day later. But she

told the asylum officer that she was hospitalized for three days after this incident.

       These inconsistences provide substantial evidence supporting the adverse

credibility determination. The BIA did not err in denying her application for

asylum. Because Arango-Moreno is unable to meet the lower burden for asylum,

       1
         Arango-Moreno argues that the letters from her father and the conservative party were
improperly translated and that the proper translations reveal that there was no inconsistency
between her in-court testimony and the information presented in the letters. But she did not
challenge the translation of the letters before the IJ or the BIA so we cannot consider the
alternative translations now. See Sundar v. I.N.S., 328 F.3d 1320, 1323 (11th Cir. 2003).

                                                4
she also cannot meet the higher standard for withholding of removal and CAT

relief because those claims for relief are based on the same underlying facts. See

Rodriguez Morales v. U.S. Att’y Gen., 488 F.3d 884, 891 (11th Cir. 2007).

      PETITION DENIED.




                                         5